Keith M. Corbett

From: Keith M. Corbett

Sent: Thursday, February 28, 2019 5:38 PM
To: Gabriel Harvis

Subject: Jackson v. Village of Freeport -
Attachments: Scan_Attachment0.PDF

Mr. Harvis:

As you are no doubt aware, Rule 11 of the Federal Rules of Civil Procedure requires all plaintiffs to have a good faith
basis to file a lawsuit and prohibits frivolous claims. In this regard, a lawsuit must be brought for a proper purpose, the
claiths must be supported by the law, and the facts must have evidentiary support as well. Under Rule 11, a plaintiff may
not bring a lawsuit merely to harass or annoy the defendant(s).In accordance with the duty of good faith, it is incumbent
upon the plaintiff to identify the proper defendants in an action. It is not proper for a plaintiff to list numerous potential
defendants and rely upon the defendants to determine the proper parties. Keeping these considerations in mind and
reserving any and all rights without waiving or limiting any rights, the records attached clearly demonstrate that the
following named Village of Freeport Defendants are not proper defendants in this action:
» OOo,
MOHOritz
P.O. Barrella
P.O. Pomerico
P.O} Paylik
P.O. Melendez
P.O..Hall

1S
Additionally, please note that Detective Zimmer is deceased. As we have advised your office in the past, it is our position
thatiThe Village of Freeport, Freeport Police Department and any Freeport Police Officers in this action are not proper
defendants As previously relayed, the County of Nassau was responsible for and in command of the events that you
allege transpired on March 20, 1994. However, since the Court has directed our office to assist you in performing the very
task:you should have accomplished prior to bringing this action, we attached the annexed addendums which clearly
demonstrate the above named police officers were not a part of any actions that form the crux of your complaint.

Weéiateavailable to meet and confer via telephone tomorrow March 1, 2019 at Noon.
4G, Be.
' Upon review, please do not hesitate to contact my office. If acceptable

Thanks:

4"

Keith M. Corbett
Partiler

xt
at

HARRIS BEACH PLLC

ATTORNEYS AT LAW

333°Eallé Ovington Blvd

Suite-901

Uniondale, NY 11553

516.880.8492 Direct

516.880.8483 Fax

516.880.8484 Main

Website | Bio | Add to Contacts

practiceGREEN

Saveia tree, Read, don't print, emails.

 
